Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 and 25-35 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (J. Translational Medicine, 2013, hereinafter “Oliveira”) in view of Venisnik et al (Mol. Imaging Biol. 2007) and Luker et al (Biotechniques 2009).
In regards to claims 1-5, and 9-10, Oliveira teaches detection of expression of chimeric antigen receptor (ani-CD19 chimeric antigen receptors) (Abstract). Oliveira teaches expression of CARs in T-lymphocytes (Abstract; page 3, “Flow Cytometry”). Oliveira discloses specific reagent for the detection of ani-CD19 CAR expression wherein the specific reagent comprises fusion protein comprising CD19 extracellular domains (i.e. an antigen targeted by the CAR) and an Fc region of human 1gG1 (CD19slg) (Abstract). Oliveira teaches detection of CAR expression in clinical sample from a subject (Abstract; page 2, 2nd col.). Oliveira discloses conjugating the fusion 
Oliveira as described above discloses fusion protein comprising CD19 antigen having detectable molecule as a probe for detection of cells expressing CD19-specific CAR, but however, does not disclose other detectable molecules conjugated to or fused with the fusion protein comprising CD19 antigen.
Venisnik teaches fusion of Gaussia luciferase to an engineered anti-carcinoembrionic antigen (CEA) antibody fragment for detection of cells expressing carcinoembryonic antigen (Abstract). Venisnik teaches various luciferase (Introduction) but teaches that Gluc (Gaussia luciferase) is advantageous for its enhanced brightness and stability over other luciferases and thus is very useful as reporter for fusion with various binding partner (discussion).
Luker teaches detection of expression of CXCR4 and CXCR7 receptors utilizing fusion construct of CXCL12 (which binds to CXCR4 and CXCR7 receptors) fused to a luciferase (Gaussia luciferase: GL) (Abstract and page 2, last paragraph) as an alternate of fluorescent  or GFP labeled chemokines and fluorescent or GFP labeled CXCL12 (page 2, lines 1-14). Luker teaches several advantages of utilizing bioluminescence based detections.  First, bioluminescence assays have substantially lower background signal than fluorescence, enhancing signal to noise ratios with improved sensitivity. Second, bioluminescent endpoints have a greater dynamic range of linear signal response than corresponding fluorescent probes and finally, bioluminescence assays are affected less than fluorescence by colors and dyes in compounds and cell culture media (page 2, 2nd paragaraph). Luker teaches that this 
Therefore, given the fact that luciferase as reporter fused to binding partner (e.g. antibody or antigen) for detection of corresponding antigen/antibody expressed on cell surface is taught by Veniskin and Luker and since fusion of Gluc (Gaussia luciferase) as a reporter is advantageous for its enhancement of signal to noise ratios with improved sensitivity (Luker) and enhanced brightness and stability over other luciferases (Veniskin), it would be obvious to one of ordinary skilled in the art before the effective fining date of claimed invention, to easily envisage providing Oliveira with the Gluc luciferase for providing a fusion protein having Gluc with the CD19slg fusion construct of Oliveira with the expectation of providing alternative probe with different reporter system for optimization and for expanding the arsenal of probe for detection of CARs with a reasonable expectation of success. One of ordinary skilled in the art, from the above description in mind, can easily understand that in the construct of Oliveira, the CD19 antigen is the binding partner for anti-CD19 CAR on the cells and the fluorophore is the reporter system and the reporter system in view of Oliveira can be replaced with a luciferase reporter providing alternative detection probe for optimization with a reasonable expectation of success because Luker teaches that this technique can be generalized to develop bioluminescent probes for other chemokines and other peptide signaling molecules.
In regards to claims 6-8, Venisnik discloses substate coelentrrazine (page 268) and various other known substrate for luciferases would be considered obvious to one of ordinary skilled in the art.

In regards to claim 28, Venisnik teaches the fusion protein with polyhistidine tag (page 268).
In regards to claims 31-35 for reporter fused with extracellular domain through covalent bond, non-covalent bond, intermediate molecule of fusion of one or more reporters, as described above, both Oliveira and Venisnik teaches providing fusion proteins and various linkages, spacers and fusion of one or more reporter would be considered obvious for optimization absent showing of unexpected advantages.
Response to argument
Applicant's arguments filed 01/20/2021 have been fully considered and are persuasive to overcome 103 rejections over primary reference of Fedorov in view of the amendments and arguments  but however, Applicant’s arguments and amendments are not found persuasive to overcome the 35 USC 103 rejections over the primary reference of Oliveira. Moreover, Applicant’s amendments necessitated new grounds of rejection by including a third reference in the 103 rejection as described in this office action.
In regards to Oliveura in view of Venisnik, Applicants argued that Oliveira requires extra steps and cost associated with fusion protein purification and its conjugation with Alexa Fluor 488 but the method of instant assay have several advantages over the 
The above arguments have fully been considered but are not found persuasive because the rejection is based on the combination of the references of Oliveira, Venisnik, and Luker and the combination suggest fusion probe comprising extracellular domain fused with a single luciferase and utilization of the fusion probe would be expected to provide improved sensitivity, enhanced brightness and stability because Luker teaches several advantages of utilizing bioluminescence based detections including lower background signal than fluorescence, and enhancing signal to noise ratios with improved sensitivity and Venisnik teaches several advantageous including enhanced brightness and stability over other luciferases and usefulness as reporter for fusion with various binding partner.
In regards to Applicant’s arguments of relatively low cost of Applicant’s assay, the fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In reFarrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.).

Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641